Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-9-2005

Walker v. Guzzi
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2525




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Walker v. Guzzi" (2005). 2005 Decisions. Paper 131.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/131


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-8                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      NO. 05-2525
                                   ________________

                                   EDWIN WALKER,

                                             Appellant

                                             v.


                                   WILLIAM GUZZI
                       ____________________________________

                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                                (D.C. Civ. No. 03-cv-6193)
                      District Judge: Honorable Eduardo C. Robreno
                     _______________________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 14, 2005

           ROTH, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                                (Filed: December 9, 2005)


                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

        Edwin Walker appeals the District Court’s order dismissing his complaint against
William Guzzi for lack of service. Walker filed a complaint against several defendants

including William Guzzi. The District Court severed Walker’s claims against Guzzi,

created a new case, and subsequently dismissed the claims against Guzzi for lack of

service.1 Walker filed a timely notice of appeal.

         Because Walker is proceeding in forma pauperis, we must we must analyze his

appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under § 1915

(e)(2)(B), we must dismiss an appeal if the action (i) is frivolous or malicious, (ii) fails to

state a claim upon which relief may be granted, or (iii) seeks monetary damages from a

defendant with immunity. An action or appeal can be frivolous for either legal or factual

reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

         In his complaint, Walker alleged that Guzzi committed perjury. However, Guzzi is

entitled to immunity as a witness. See Brisco v. LaHue, 460 U.S. 325 (1983). Moreover,

to the extent that success on this claim would imply the invalidity of Walker’s conviction,

his claims are not cognizable. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Thus,

Walker’s allegations against Guzzi fail to state a claim.

         For the above reasons, we will dismiss the appeal under 28 U.S.C. §

1915(e)(2)(B)(ii). Walker’s motion for the appointment of counsel is denied.




   1
       Walker was unable to supply an address for Guzzi.

                                               2